DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Response to Arguments
Examiner’s Answer, dated 06/22/2020 is incorporated herein by reference.
PTAB’s decision, dated 02/03/2022 is incorporated herein by reference.
Examiner’s previous responses to arguments are incorporated herein by reference.
On page 9 of the Remarks, Applicant appears to present arguments that were held unpersuasive by PTAB in the decision dated 02/02/2022.  Therefore, the arguments are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 11–15, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cisco’s white paper, titled “Virtual Patient Observation:  Centralize Monitoring of High-Risk Patients with Video,” 2013 (herein “Cisco”), Chuang (US 2012/0169842 A1), Maslan (US 2013/0083198 A1), John Archibald (US 2014/0368688 A1), and Fleming (US 2006/0279628 A1).
Examiner notes the claims are directed to a video surveillance system that uses video analytics software to detect when a patient has fallen out of a hospital bed.  Cisco’s white paper, titled, “Virtual Patient Observation:  Centralize Monitoring of High-Risk Patients with Video,” 2013, generally discusses this approach on page 4.  “Another option is to use video analytics software that detects loitering to notify personnel in the operations center when a patient moves out of defined area.”  Id.  Examiner finds it would be obvious to define the “loitering area” to be the patient bed so that the patient is allowed to loiter only in that area.  In other words, the logic would allow loitering in a defined area and trigger an alarm if the object leaves the loitering area.
Regarding claim 1, the combination of Cisco, Chuang, Maslan, John Archibald, and Fleming teaches or suggests a surveillance system for detecting a fall risk condition for a patient on a bed within a patient area, the system comprising: a patient monitor device comprising a surveillance camera configured to generate a first plurality of frames showing a surveillance viewport of an area including the patient area, at least one processing device and memory configured to store at least one frame of the first plurality of frames (Chuang, ¶ 0186:  teaches the well-known technique in surveillance applications of defining a viewport (i.e. field of view) for the camera being used; Cisco, p. 4:  “Another option is to use video analytics software that detects loitering to notify personnel in the operations center when a patient moves out of defined area.”); and a computer system comprising memory and logic circuitry configured to:  store video comprising a second plurality of frames in a video database, the second plurality of frames showing surveillance viewports of areas including patient areas (Examiner notes storing video data for analysis and retrieval in a surveillance application is a generic feature of the art; see e.g. John Archibald, ¶ 0171:  teaching memory storage for image analysis and object and event (motion) classification; Maslan, ¶ 0038:  teaches comparing a baseline set of image frames which contain non-interesting movements with a second set of frames that are classified as containing interesting movements; Examiner finds the establishment of a baseline movement profile from stored images representing the prior 10-minutes teaches Applicant’s storage of video in a video database for the purpose of training of the motion classifier; Maslan, ¶ 0022:  teaches using automated learning (i.e. machine learning) for automated labeling of images having significant motion; see also additional art under Conclusion Section of this Office Action); correlate the video with one or more alarm cases (John Archibald, ¶ 0064:  teaches image analytics to trigger an alert event which is a change between image frames, e.g., corresponding to a patient falling out of a bed); identify sets of frames associated with the one or more alarm cases from the second plurality of frames, at least one of the sets of frames comprising frames identified with a patient fall alarm (Chuang, ¶ 0172:  teaches identifying a number of frames for analyzing motion of objects contained within said frames; Examiner notes Chuang, ¶ 0076 teaches that a series of compressed still images may be used in place of video compression so that every frame is essentially an I-frame, which improves random access; John Archibald, ¶ 0064:  teaches image analytics to trigger an alert event which is a change between image frames, e.g., corresponding to a patient falling out of a bed); generate motion images for the one or more first sets of frames (Chuang, ¶¶ 0127–0137:  teaches identifying a number of frames for analyzing motion of objects contained within said frames; Examiner notes Chuang, ¶ 0076 teaches that a series of compressed still images may be used in place of video compression so that every frame is essentially an I-frame, which improves random access); determine features from the motion images, the features including a bed motion percentage and a quantity of motion pixels in the motion images representing total movement between the sets of frames, and the bed motion percentage representing a ratio of motion pixels within a virtual bed zone to total pixels within the virtual bed zone (Examiner finds these are conventional, well-known ways to segment images into object regions; Examiner notes the previous version of the claim was drawn to centroids and centroid areas, which are synonymous with a center of mass, a center of gravity, or a blob representing an object in an image; In the current state of the art, images are analyzed for movement of objects within the images by finding groups of pixels that move in a like manner (same magnitude and direction) within certain regions; Image analysis finds the center of mass of these together-moving pixels and tracks that center of mass as it moves throughout the image frame, essentially tracking the identified object; Applicant simply utilizes this well-known technology to track a patient and/or patient’s bed in a surveillance video of the patient’s room; Chuang, ¶¶ 0127–0137:  teaches using connected components to compute a centroid of an object in an image; Connected component analysis is a process that includes grouping motion pixels together to identify a centroid or blob, i.e. an object or region within an image; Chuang, ¶¶ 0127–0137:  also teaches identifying activity in an image frame based on the number of pixels in a region of interest expressed as a percentage, a percentage obviously being a ratio with respect to the whole; Maslan, ¶ 0038:  teaches motion analysis which looks over a prior 10-minute period to train the classifier in what constitutes new movement of interest as opposed to generic background movements; Fleming, ¶ 0960:  teaches determining a percentage of motion region as a ratio of activity to inactivity; In view of Fleming, an equivalent obvious to the skilled artisan would be a ratio of active pixels to total pixels, expressed as a percentage; Examiner finds movement in defined regions of interest in surveillance systems is conventional in the prior art; see plethora of references cited with respect to the rejection of the claims and additional references cited under Conclusion Section of this Action), wherein the virtual bed zone is delineated by virtual bed rails defined at one or more sides of the bed (Examiner finds Applicant’s virtual bed rail is merely an Applicant abstraction; A virtual bed rail is simply a bounding region, bounding box, or region of interest as conventionally used in the prior art to define regions of interest in an image; see e.g. John Archibald, ¶ 0242; Maslan, ¶ 0062; Fleming, ¶ 1020); generate training data based on the determined features, the training data including an association of the determined features with the sets of frames (see next limitation; Examiner notes you cannot train a classifier without training data); train a classifier using the training data by executing machine learning that associates the patient fall alarm with the determined features of the at least one of the sets of frames including the bed motion percentage being less than a given ratio value, and the quantity of motion pixels in the motion images of the at least one of the sets of frames being greater than a given value (Maslan, ¶ 0038:  teaches motion analysis which looks over a prior 10-minute period to train the classifier in what constitutes new movement of interest as opposed to generic background movements; Examiner finds the establishment of a baseline movement profile from the prior 10-minutes teaches Applicant’s training of the motion classifier; Examiner finds thresholds are a conventional approach to decisional computing applications; Maslan, ¶ 0022:  teaches using automated learning (i.e. machine learning) for automated labeling of images having significant motion; Chuang, ¶¶ 0127–0137:  also teaches identifying activity in an image frame based on the number of pixels in a region of interest expressed as a percentage, a percentage obviously being a ratio with respect to the whole; Fleming, ¶ 0960:  teaches determining a percentage of motion region as a ratio of activity to inactivity); provide the trained classifier to the patient monitor device (Examiner notes using the trained classifier to classify in the real world is the obvious application of a machine learning algorithm; Maslan, ¶ 0022:  teaches using automated learning (i.e. machine learning) for automated labeling of images having significant motion); the at least one processing device of the patient monitor device being configured to:  receive the first plurality of frames from the surveillance camera (Maslan, ¶ 0038:  teaches comparing a baseline set of image frames which contain non-interesting movements with a second set of frames that are classified as containing interesting movements); store a given frame of the first plurality of frames in the memory of the patient monitor device; generate a motion image for the first plurality of frames based at least in part on the given frame (Examiner notes this makes little sense; The given frame is already stored as part of the plurality of frames; Maslan, ¶ 0114:  teaches movement pixels identified in an image by highlighting the movement pixels in yellow); determine features from the motion image of the first plurality of frames (Examiner notes the prior art teaches a motion classifier for a video surveillance application in which the video is analyzed for movements according to recognized features); detect, by using the classifier, that the features of the motion image of the first plurality of frames is associated with a fall risk event corresponding to the patient fall alarm (see, supra, regarding the classifier detecting frames having significant motion and the prior art’s recognition of a patient falling out of a bed); and issue a fall alert based on the detection, the fall alert comprising one or both of a visual indication and an audible indication (John Archibald, ¶ 0064:  teaches image analytics to trigger an alert event which is a change between image frames, e.g., corresponding to a patient falling out of a bed).
One of ordinary skill in the art, at the time of Applicant’s invention, would have been motivated to combine the elements taught by Cisco, with those of Chuang, because Cisco suggests using video analytics, popular in the surveillance art, to monitor and detect patient falls (Cisco, p. 4).  In addition, the claimed elements represent a mere combination of prior art elements according to known methods to yield a predictable result.  Specifically, Examiner finds video surveillance of patients in their beds is a prior art element (many references are supplied with this Office Action supporting this finding).  In addition, Examiner finds image and video analytics techniques, such as image segmentation and motion analysis, and well as other image analysis techniques to define and track objects is a prior art element (many references are supplied with this Office Action supporting this finding).  The combination of these elements yields nothing more than the predictable result, in almost all surveillance applications, that an object’s (patient’s) presence, motions, and behaviors can be characterized and evaluated for triggering events wherein the triggering events are tagged or recorded, perhaps for later human viewing.  Accord KSR rationales.  This rationale applies to all combinations of Cisco and Chuang in this Office Action unless otherwise noted.
One of ordinary skill in the art, at the time of Applicant’s invention, would have been motivated to combine the elements taught by the combination of Cisco and Chuang, with those of Maslan, because all three references are instructive of conventional image processing techniques, because motion analysis inherently requires a comparison between previous frames and current frames to establish a motion profile (you don’t have motion without spatial differences between frames along the temporal axis), and because combining the image analysis teachings of Maslan represents a combination of known elements to yield the predictable result (discussed supra).  This rationale applies to all combinations of Cisco, Chuang, and Maslan used in this Office Action unless otherwise noted.
One of ordinary skill in the art, at the time of Applicant’s invention, would have been motivated to combine the elements taught by the combination of Cisco, Chuang, and Maslan, with those of John Archibald, because all four references are instructive of conventional image processing techniques, and because combining the image analysis teachings of Chuang and Maslan, to patient surveillance teachings of Cisco and John Archibald represents a combination of known elements according to known methods to yield the predictable result of triggering a patient fall alert event (John Archibald, ¶ 0064).  See also rationales, supra.  This rationale applies to all combinations of Cisco, Chuang, Maslan, and John Archibald used in this Office Action unless otherwise noted.
One of ordinary skill in the art, at the time of Applicant's invention, would have been motivated to combine the elements taught by the combination of Cisco, Chuang, Maslan, and John Archibald, with those of Fleming, because Fleming explains a conventional application of tuning motion detection for image analysis systems [¶ 0960].  Because Fleming merely explains the conventional knowledge of those interpreting Chuang at the time of Applicant’s invention, the combination with Fleming represents a combination of known elements, according to known methods, to yield the predictable result of configuring activity ratios to fine-tune motion detection (Fleming, ¶ 0960).  This rationale applies to all combinations of Cisco, Chuang, Maslan, John Archibald, and Fleming used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Cisco, Chuang, Maslan, John Archibald, and Fleming teaches or suggests the system of claim 1 wherein the at least one processing device is configured to analyze the first plurality of frames for bed fall events (John Archibald, ¶ 0064:  teaches image analytics to trigger an alert event which is a change between image frames, e.g., corresponding to a patient falling out of a bed).
Regarding claim 3, the combination of Cisco, Chuang, Maslan, John Archibald, and Fleming teaches or suggests the system of claim 1 wherein the at least one processing device is configured to examine and label the first plurality of frames as alarm cases or no-alarm cases (Maslan, ¶¶ 0022 and 0038:  teaches labeling frames according to motion and objects contained therein).
Regarding claim 4, the combination of Cisco, Chuang, Maslan, John Archibald, and Fleming teaches or suggests the system of claim 1 wherein the at least one processing device is configured to identify a number and sequence of frames that trigger an alarm (Maslan, ¶¶ 0022 and 0038:  teaches labeling frames according to motion and objects contained therein).
Regarding claim 5, the combination of Cisco, Chuang, Maslan, John Archibald, and Fleming teaches or suggests the system of claim 1 wherein the at least one processing device is configured to: detect motion of pixels by comparing pixels of a current frame with at least one previous frame; and mark pixels that have changed as a motion pixel in a given motion image (Chuan, ¶ 0083:  teaches motion detection of objects using video analytics, wherein objects are made up of pixels; Maslan, ¶ 0114:  teaches movement pixels identified in an image by highlighting the movement pixels in yellow).
Claim 11 lists the same elements as claim 1, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12 lists the same elements as claim 2, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 13 lists the same elements as claim 3, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 14 lists the same elements as claim 4, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 15 lists the same elements as claim 5, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Regarding claim 21, the combination of Cisco, Chuang, Maslan, John Archibald, and Fleming teaches or suggests the system of claim 1 wherein the at least one processing device is configured to detect three consecutive patient fall alarms before issuing a fall alert (Examiner finds this limitation is simply adding an error confidence threshold so that false alarms are not triggers; When systems such as these are susceptible to noise and other reasons for false triggers, it is important to confirm the movements from a series of confirming images; This error resilience approach is within the common toolkit of those skilled in the art of video surveillance, event detection, and machine learning; Robust surveillance classification systems with built-in confidence approaches such as this are ubiquitous; see e.g. Receveur or Conti cited under the Conclusion Section of this Office Action).
Regarding claim 22, the combination of Cisco, Chuang, Maslan, John Archibald, and Fleming teaches or suggests the system of claim 1 wherein the at least one processing device is configured to detect a patient fall alarm based on three sets of frames (Examiner finds this limitation is simply adding an error confidence threshold so that false alarms are not triggers; When systems such as these are susceptible to noise and other reasons for false triggers, it is important to confirm the movements from a series of confirming images; This error resilience approach is within the common toolkit of those skilled in the art of video surveillance, event detection, and machine learning; In the case of motion frames, while it is true that it only takes two frames to have motion, any difference between two frames can be interpreted as motion, whereas adding a third frame allows the system to confirm the movement is more likely not the result of noise because the motion magnitude and direction between the first and second frames may be confirmed by a similar motion magnitude and direction; Robust surveillance classification systems with built-in confidence approaches such as this are ubiquitous; see e.g. Bergen or Lipton cited under the Conclusion Section of this Office Action).
Claims 6 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cisco, Chuang, Maslan, John Archibald, Fleming, and Cherchi (US 2016/0302658 A1).
Regarding claim 6, the combination of Cisco, Chuang, Maslan, John Archibald, Fleming, and Cherchi teaches or suggests the system of claim 1 wherein the at least one processing device is configured to locate a centroid by computing a weighted average x and y coordinates of all motion pixels in a given motion image (Cherchi, ¶ 0045:  teaches conventional blob analysis includes finding the centroid using weighted average of the x and y coordinates).  
One of ordinary skill in the art, at the time of Applicant's invention, would have been motivated to combine the elements taught by the combination of Cisco, Chuang, Maslan, John Archibald, and Fleming, with those of Cherchi, because Cherchi explains a conventional application of blob analysis which is taught by Chuang’s paragraphs [0127]–[0137].  Because Cherchi merely explains the conventional knowledge of those interpreting Chuang at the time of Applicant’s invention, the combination with Cherchi represents a combination of known elements, according to known methods, to yield the predictable result of defining a blob according to its centroid, which is accomplished by determining the weighted average of x and y coordinates (Cherchi, ¶ 0045).  This rationale applies to all combinations of Cisco, Chuang, Maslan, John Archibald, Fleming, and Cherchi used in this Office Action unless otherwise noted.
Claim 16 lists the same elements as claim 6, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claims 8 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cisco, Chuang, Maslan, John Archibald, Fleming, Cherchi, and Gao (US 2015/0178953 A1).
Regarding claim 8, the combination of Cisco, Chuang, Maslan, John Archibald, Fleming, Cherchi, and Gao teaches or suggests the system of claim 6 wherein the at least one processing device is configured to: group motion pixels that are connected in a given motion image into clusters; and prune motion pixels from the given motion image that do not have at least one pixel within a threshold distance of the virtual bed zone (Gao, ¶ 0207:  teaches clustering objects in images based on distance thresholds).
One of ordinary skill in the art, at the time of Applicant's invention, would have been motivated to combine the elements taught by the combination of Cisco, Chuang, Maslan, John Archibald, Fleming, and Cherchi, with those of Gao, because Gao explains a conventional application of grouping objects in images into clusters [¶ 0207].  Because Gao merely explains the conventional knowledge of those interpreting Chuang at the time of Applicant’s invention, the combination with Gao represents a combination of known elements, according to known methods, to yield the predictable result of clustering pixels into object regions within images for object tracking (Gao, ¶ 0207).  This rationale applies to all combinations of Cisco, Chuang, Maslan, John Archibald, Fleming, Cherchi, and Gao used in this Office Action unless otherwise noted.
Claim 18 lists the same elements as claim 8, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cisco, Chuang, Maslan, John Archibald, Fleming, Cherchi, Gao, and Haritaoglu (US 2011/0122255 A1).
Regarding claim 9, the combination of Cisco, Chuang, Maslan, John Archibald, Fleming, Cherchi, Gao, and Haritaoglu teaches or suggests the system of claim 8 wherein the at least one processing device is configured to determine a connected components ratio based on a ratio of motion pixels outside the virtual bed zone to motion pixels inside the virtual bed zone (Haritaoglu, ¶ 0090:  teaches connected component analysis on motion images to segment the image into object regions; Examiner notes the claim's focus on the bed zone region is not technologically difficult and can be identified by a user circumscribing a region of interest; Examiner finds the other prior art of record teaches this feature).
One of ordinary skill in the art, at the time of Applicant's invention, would have been motivated to combine the elements taught by the combination of Cisco, Chuang, Maslan, John Archibald, Fleming, Cherchi, and Gao, with those of Haritaoglu, because Haritaoglu explains a conventional application of grouping objects in images into blobs using connected component analysis on motion images [¶ 0090].  Because Haritaoglu merely explains the conventional knowledge of those interpreting Chuang at the time of Applicant’s invention, the combination with Haritaoglu represents a combination of known elements, according to known methods, to yield the predictable result of image segmentation using CCA (Haritaoglu, ¶ 0090).  This rationale applies to all combinations of Cisco, Chuang, Maslan, John Archibald, Fleming, Cherchi, Gao, and Haritaoglu used in this Office Action unless otherwise noted.
Regarding claim 10, the combination of Cisco, Chuang, Maslan, John Archibald, Fleming, Gao, Cherchi, and Haritaoglu teaches or suggests the system of claim 8 wherein the at least one processing device is configured to determine an unconnected motion by calculating an amount of motion pixels in the area of the centroid that is unrelated to connected motion pixels within and near the virtual bed zone (Haritaoglu, ¶ 0090:  teaches connected component analysis on motion images to segment the image into object regions).
Claim 19 lists the same elements as claim 9, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 9 applies to the instant claim.
Claim 20 lists the same elements as claim 10, but in method form rather than system form.  Therefore, the rationale for the rejection of claim 10 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tran (US 2014/0300758 A1) teaches a patient fall detection scheme using video analysis (specifically center of mass) and recordation of fall events (e.g. ¶¶ 0271–0319).
Tallent (US 2011/0247139 A1) teaches falls risk patients, the risk of patients falling out of bed, and sounding an alarm upon detection of fall risk (¶ 0032).
Bulan (US 2015/0332097 A1) teaches training a motion model from images having only background objects (no foreground objects) therein (e.g. ¶ 0042) and using connected component analysis (CCA) to classify object motions as interesting or non-interesting (e.g. ¶ 0044).  Bulan also discloses machine learning (¶ 0060).
Burry (US 2015/0310628 A1) teaches initial training periods for background motion modeling (e.g. ¶ 0003) and defines connected components as blobs, or regions of pixels, having similar characteristics with neighboring pixels (e.g. ¶ 0012).  Also discussed are classifiers and centroids.
Lynam (US 2010/0328443 A1) teaches connected component analysis on a motion mask (e.g. ¶ 0063) and teaches patient bed monitoring (e.g. Figs. 11A–14).
Xu (US 2013/0243252 A1) teaches a surveillance application tracking a centroid and a classification system utilizing computer vision and machine learning for generating alerts for detected anomalous behavior (e.g. Abstract and ¶ 0020).
Bergen, James R., et al., "A Three-Frame Algorithm for Estimating Two-Component Image Motion", IEEE Transactions on Pattern Analysis and Machine Intelligence, 14(9), (Sep. 1992), 886-896.  Relevant to Applicant’s original claim 22.
Gupta (US 2016/0180182 A1) teaches using three frames to determine movement of objects in images (Claim 17).
Lipton (US 2005/0168574 A1) teaches reducing false alarms “using three-frame motion differencing, which is well known in the art.”  (¶ 0054).  Relevant to original claim 22.
Conti (US 2010/0309093 A1) teaches waiting until 3 confirming events take place before issuing an alert (¶ 0091).  Relevant to original claim 21.
Receveur (US 2011/0241886 A1) teaches in a patient bed application requiring 3 event triggers to issue an alert and that the decision is based on design choice (weighing false alarms vs. missing potentially important events) (¶ 0036)

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481